Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 1 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 2 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 3 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 4 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 5 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 6 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 7 of 8
Case 19-15569-amc Doc 60-5 Filed 07/07/20 Entered 07/07/20 17:03:24   Desc
               Exhibit C Assignment of Mortgage Page 8 of 8
